Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The application has been amended as follows:

IN THE CLAIMS:
(Currently Amended) A method comprising:
receiving a route response provided by a network apparatus, the route response comprising information identifying a starting location and a target location of a route and an encoding data structure encoding the route, the route response received by a mobile apparatus comprising a processor, a communication interface, and a memory storing a mobile version of a digital map, wherein the encoding data structure is a probabilistic data structure configured to not provide false negatives;
using, by the mobile apparatus, the information identifying the starting location and the target location to identify a decoded origin traversable map element (TME) of the mobile version of the digital map for the route and a decoded target TME of the mobile version of the digital map for the route;
accessing, by the mobile apparatus, map information for determining a cost value for TMEs of the digital map, wherein a TME that satisfies the encoding data structure is assigned a minimal cost value;
determining, by the mobile apparatus, a decoded route from the decoded starting TME to the decoded target TME based on the cost value assigned to the TMEs using a cost minimization route determination algorithm; and
performing, by the mobile apparatus, at least one navigation function using the decoded route, 
wherein the route response comprises a plurality of encoding data structures and a waypoint list, each of the plurality of encoding data structures corresponding to a leg of the route and the waypoint list providing information identifying a beginning TME and an ending TME for each leg of the route, and determining the decoded route comprises determining a decoded route for each leg, each leg corresponding to one of the plurality of encoding data structures in the order indicated by the waypoint list.

2.	(Original) The method of claim 1, wherein the encoding data structure is one of a bloom filter or a subtree data structure.

3.	(Original) The method of claim 2, wherein the subtree data structure is a prefix hash subtree or a prefix-compressed hash subtree.

4.	(Original) The method of claim 1, wherein the cost value assigned to a TME that does not satisfy the encoding data structure is determined based on at least one of a length of the TME or an expected time to traverse the TME. 

5.	(Original) The method of claim 1, wherein the cost minimization route determination algorithm is a Dijkstra’s algorithm.

6.	(Original) The method of claim 1, wherein the information identifying the starting location and the target location of a route comprises a geolocation of a point along a network version origin TME corresponding to an origin of the route and the information identifying the target location is a geolocation of a point along a network version target TME corresponding to a destination of the route.

7.	(Original) The method of claim 1, further comprising determining whether the decoded route satisfies at least one quality measure, wherein when the decoded route satisfies the at least one quality measure, the decoded route is used to perform the at least one navigation function and when the decoded route does not satisfy the at least one quality measure, a modified route is requested. 

8.	(Original) The method of claim 7, wherein determining whether the decoded route satisfies at least one quality measure comprises: 
determining a length of the decoded route;
determining whether the length of the decoded route and a route length provided in the route response satisfy a similarity measure, wherein when the length of the decoded route and the route length satisfy the similarity measure, the decoded route is determined to satisfy the least one quality measure and when the length of the decoded route and the route length do not satisfy the similarity measure, the decoded route is determined to not satisfy the least one quality measure.

9.	(Cancelled) 

10.	(Original) The method of claim 1, prior to receiving the route response, generating and providing a route request, wherein the route request comprises map version agnostic information identifying a starting location for the route and map version agnostic information identifying a target location for the route.

11.	(Original) The method of claim 10, wherein the starting location is determined based on location information received from a location sensor in communication with the processor.

12.	(Original) The method of claim 1, wherein a TME satisfies the encoding data structure when (a) when the encoding data structure is a bloom filter, when each of a plurality of array positions corresponding to a coded map version agnostic identifier corresponding to the TME have a same value and (b) when the encoding data structure is a subtree data structure, when a path through the subtree data structure that corresponds to a coded map version agnostic identifier corresponding to the TME exists.

13.	(Currently Amended) An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code and a mobile version of a digital map, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
receive a route response provided by a network apparatus, the route response comprising information identifying a starting location and a target location of a route and an encoding data structure encoding the route, wherein the encoding data structure is a probabilistic data structure configured to not provide false negatives;
use the information identifying the starting location and the target location to identify a decoded origin traversable map element (TME) of the mobile version of the digital map for the route and a decoded target TME of the mobile version of the digital map for the route;
access map information for determining a cost value for TMEs of the digital map, wherein a TME that satisfies the encoding data structure is assigned a minimal cost value;
determine a decoded route from the decoded origin TME to the decoded target TME based on the cost value assigned to the TMEs using a cost minimization route determination algorithm; and
performing at least one navigation function using the decoded route,
wherein the route response comprises a plurality of encoding data structures and a waypoint list, each of the plurality of encoding data structures corresponding to a leg of the route and the waypoint list provides information identifying a beginning TME and an ending TME for each leg of the route, and determining the decoded route comprises determining a decoded route for each leg, each leg corresponding to one of the plurality of encoding data structures in the order indicated by the waypoint list.

14.	(Original) The apparatus of claim 13, wherein the encoding data structure is one of a bloom filter or a subtree data structure.

15.	(Original) The apparatus of claim 14, wherein the subtree data structure is a prefix hash subtree or a prefix-compressed hash subtree.

16.	(Original) The apparatus of claim 13, wherein the cost value assigned to a TME that does not satisfy the encoding data structure is determined based on at least one of a length of the TME or an expected time to traverse the TME. 

17.	(Original) The apparatus of claim 13, wherein the cost minimization route determination algorithm is a Dijkstra’s algorithm.

18.	(Cancelled) 

19.	(Original) The apparatus of claim 13, wherein a TME satisfies the encoding data structure when (a) when the encoding data structure is a bloom filter, when each of a plurality of array positions corresponding to a coded map version agnostic identifier corresponding to the TME have a same value and (b) when the encoding data structure is a subtree data structure, when a path through the subtree data structure that corresponds to a coded map version agnostic identifier corresponding to the TME exists.

20.	(Original) The apparatus of claim 13, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, prior to receiving the route response, generate and provide a route request, wherein the route request comprises map version agnostic information identifying a starting location for the route and map version agnostic information identifying a target location for the route.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1 – 8, 10 – 17, 19 - 20 have been allowed over the prior art
Regarding Claim 1, the claim recites added amended limitations from the cancelled Claim 9 as follows:
“wherein the route response comprises a plurality of encoding data structures and a waypoint list, each of the plurality of encoding data structures corresponding to a leg of the route and the waypoint list providing information identifying a beginning TME and an ending TME for each leg of the route, and determining the decoded route comprises determining a decoded route for each leg, each leg corresponding to one of the plurality of encoding data structures in the order indicated by the waypoint list”

Regarding Claim 13, this claim is substantially similar to Claim 1 and contains amended limitations from cancelled Claim 18 that are substantially similar to the limitations added to Claim 1 from the cancelled Claim 9, therefore the reasons for allowance given for the amended Claim 1 also apply to the amended Claim 13.

The examiner is allowing the claims as, while Maischberger (US 20160370192) does disclose a system that divides a route into segments and uses a data structure to encode them and Jiang (“Design of a Multiple Bloom Filter for Distributed Navigation Routing” 2014) discloses using a bloom filter as that data structure for the purpose of encoding a route segment, neither Maischberger nor Jiang discloses the limitation of “a plurality of encoding data structures and a waypoint list, each of the plurality of encoding data structures corresponding to a leg of the route and the waypoint list providing information identifying a beginning TME and an ending TME for each leg of the route,” Specifically, the prior art of record does not disclose dividing the route into segments and then combining segments into legs that are each encoding with separate data structures or using waypoints to divide the segments into legs. Nor does the prior art of record disclose the decoding of those encoded route legs. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667